Citation Nr: 1200296	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to treatment, including surgery, at the Chicago VA Medical Center (VAMC) in February 2004.  

2.  Entitlement to a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an open cholecystectomy and denied entitlement to a TDIU.  

In September 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

In his November 2008 VA Form 9 (substantive appeal), the Veteran indicated that he had read the statement of the case and was only appealing the issue of whether there was malpractice and maltreatment at the Chicago VAMC (the 1151 claim).  The Board observes that an appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal.  See 38 C.F.R. § 20.200 (2011).  While the Veteran did not indicate in the VA Form 9 itself that he was appealing the issue of entitlement to a TDIU, in a statement accompanying the VA Form 9, he stated that he would not be able to get a job because of the medication he was taking and his mental instability.  In light of this statement, the Veteran was issued a supplemental statement of the case (SSOC) as regards his claim for a TDIU in July 2009, and this claim was certified to the Board in September 2009.  Accordingly, this issue is currently before the Board for appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The Board observes that, in September 2009, the Veteran requested a hearing before a Veterans Law Judge; however, in November 2011, he withdrew his hearing request.  There are no outstanding hearing requests of record.  

The Board further observes that, in the November 2008 statement submitted with his VA Form 9, the Veteran stated that, if he did not hear from VA within 60 days, "please change the box I checked for not having an attorney to, yes I have an attorney."  A carbon copy of this statement was sent to his representative, Disabled American Veterans, and also to a private attorney.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  The claims file includes a June 2002 VA Form 21-22 naming Disabled American Veterans as the Veteran's representative.  He has not subsequently filed another VA Form 21-22 or a VA Form 21-22a.  As such, he continues to be represented by Disabled American Veterans, as reflected on the title page.  

As a final preliminary matter, in March 2009, the Veteran filed a claim for increased compensation for the nerve damage to his left foot.  Of note, the record reflects that the Veteran is service-connected for gunshot wound residuals with retained metallic foreign body, left foot, evaluated as 30 percent disabling.  Additionally, in the August 2007 rating decision, the RO granted service connection for metatarsalgia of the left foot, as secondary to the service-connected disability of gunshot wound residuals with retained foreign body.  A 10 percent rating was assigned, effective June 22, 2006.  Following the March 2009 claim for an increased rating, in a June 2009 rating decision, the RO continued the 30 percent rating for gunshot wound residuals with retained metallic foreign body in the left foot.  The RO, however, failed to address entitlement to a rating in excess of 10 percent for left foot metatarsalgia.  

The issue of entitlement to a rating in excess of 10 percent for left foot metatarsalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

As an initial matter, as noted above, in the June 2009 rating decision, the RO continued the 30 percent rating for gunshot wound residuals with retained metallic foreign body in the left foot.  In correspondence received in September 2009, the Veteran asserted that he wished to continue his appeal, and stated that, "My large left toe is the crux of this situation."  He added that he experienced constant pain.  This correspondence, liberally construed, amounts to a notice of disagreement (NOD) with the June 2009 rating decision.  

By filing a timely NOD with the June 2009 rating decision, the Veteran has initiated appellate review on the issue therein decided.  The RO has yet to issue a statement of the case (SOC) with respect to the claim for a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body in the left foot, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202.

As regards the claim for compensation pursuant to 38 U.S.C.A. § 1151, the Veteran asserts that he has additional disability due to VA treatment at the Chicago VAMC in February 2004.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The record reflects that, in February 2004, the Veteran presented to the emergency department of the Chicago VAMC seeking surgical treatment for acute acalculus cholecystitis.  The Veteran stated that the VAMC had been notified of his transfer by the private hospital from which he came.  Documents from this hospital, provided by the Veteran, indicated that he was recommended for surgery.  He was admitted to the General Surgery Service.  He was scheduled to undergo surgery, which was delayed after the Veteran fell out of his wheelchair returning from a pre-operative chest X-ray.  On February 24, 2004, the Veteran underwent laparoscopic conversion to open cholecystectomy and an intraoperative cholangiogram.  The operative note reflects that a cholangiogram was performed, which revealed an absence of the passage of contrast to the proximal biliary system; therefore, the laparoscopic procedure was abandoned and an incision was placed in the right upper quadrant.  Exploration of the peritoneal cavity revealed a long cystic duct traveling along the common bile duct.  The long cystic duct was clipped and cut, and the gallbladder was removed from its hepatic bed.  The Veteran was transferred to recovery in stable condition.  

VA treatment records reflect that, subsequent to this surgery, the Veteran suffered a wound infection at the surgical wound.  The Veteran was subsequently found to have large intra-abdominal pockets of fluid and air, and was sent to the University of Illinois at Chicago (UIC) for placement of drains.  On his return to the Chicago VAMC, it was noted that the intra-abdominal fluid was draining well, although there was possible leakage of bile from the cystic duct stump.  Endoscopic retrograde cholangiopancreatography (ERCP) revealed no definitive leak, although sphincterotomy was performed and a biliary stent was placed in the common bile duct.  Prior to discharge, the Veteran was again transferred to UIC for drainage of an abscess.  He returned to the Chicago VAMC and a CT scan of the abdomen, performed on March 13, 2004, did not reveal any fluid collection.  Thus, the Veteran was discharged.  

Subsequent VA treatment records reflect that, in October 2004, the Veteran underwent elective laparoscopic ventral hernia repair for a ventral hernia from the old cholecystectomy incision.  In April 2005, the Veteran presented with anorexia, weight loss, and abnormal liver function tests (LFTs).  The impression was status post cholecystectomy one year ago, postoperative bile leak treated endoscopically with stent placement, apparently not removed.  The physician noted that the Veteran had no symptoms, but had abnormal LFTs.  The physician suspected a clogged stent or biliary stricture, with malignant obstruction also possible but less likely.  In June 2005, the Veteran underwent ERCP with stent removal.  

The Veteran alleges that he has additional disability related to his February 2004 VA surgery.  An August 2004 addendum to a May 2004 VA mental disorders examination reflects that the physician who examined the Veteran opined that the Veteran's diagnosis of depressive disorder resulted from complications from his February 2004 gallbladder surgery.  In a December 2006 statement, the Veteran described a 10 inch scar on his abdomen which gaped open to 2 inches wide and 3/4 inch deep.  A December 2006 VA treatment record reflects that the Veteran asserted that his abdominal scars caused intense pain.  During his September 2008 hearing, the Veteran asserted that he incurred additional disability as a result of VA care in February 2004 because, initially, he was required to wait in the emergency room for over 5 hours prior to receiving treatment upon arrival from the private hospital.  He added that, since the surgery, he had an inability to focus and he had "the shakes", which were possibly due to nervousness.  He further described intermittent problems with digestion of food.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In light of the foregoing evidence, the Board finds that a VA medical examination is necessary to address the claim for compensation pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103(d).

Review of the record also reflects that there are outstanding medical records which are potentially pertinent to the claims on appeal.  

As regards the claim for compensation pursuant to 38 U.S.C.A. § 1151, the Board recognizes that negligence on the part of VA in furnishing surgical treatment may be demonstrated if it is shown that the patient did not provide informed consent for the treatment or procedures.  See 38 C.F.R. § 3.361(d)(1).  The informed consent process must be appropriately documented in the health record.  38 C.F.R. § 17.32(d).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that (i) require the use of sedation, (ii) require anesthesia or narcotic analgesia, (iii) are considered to produce significant discomfort to the patient, (iv) have a significant risk of complication or morbidity, or (v) require injections of any substance into a joint space or body cavity.  Id.  The signed form must be filed in the patient's health record.  Id.  The February 2004 operation report reflects that the Veteran was under anesthesia for almost five hours.  While VA treatment records reflect that the anesthetic plan was discussed with the Veteran prior to his February 2004 surgery, no signed consent form for the surgery is of record.  During the September 2008 hearing, the Veteran testified that he did not recall signing an informed consent document as regards his February 2004 surgery.  

As any consent form regarding the February 2004 surgery is potentially pertinent to the appeal and within the control of VA, such should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Similarly, while VA treatment records dated from March 2000 to July 2007 and from July 2008 to April 2009 have been associated with the claims file, the record reflects that additional VA treatment records are available.  In this regard, while a June 2005 nursing endoscopy procedure note reflects that the Veteran underwent ERCP with stent removal on June 2, 2005, a gastroenterology/ERCP note signed by the physician who performed the June 2005 procedure is not of record.  Also, a July 2008 VA treatment record reflects that the Veteran underwent left foot surgery on July 18, 2007; however, records regarding this surgery have not been associated with the claims file.  Further, during the September 2008 hearing, the Veteran testified that he saw his psychiatrist or psychologist every three to four weeks, suggesting that VA treatment records dated between July 2007 and July 2008 are available.  

As such, any records regarding the June 2005 ERCP and stent removal, any records regarding the July 2007 left foot surgery, and all VA treatment records dated between July 2007 and July 2008 and since April 2009 should be associated with the claims file.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The record reflects that the Veteran presented to the emergency room at the Chicago VAMC in February 2004 following treatment at LaPorte Hospital.  No records from this private facility have been associated with the claims file.  In addition, while records of VA treatment regarding the Veteran's hospitalization following his February 2004 surgery reflect that he was transferred to UIC twice, the only records of treatment from UIC currently associated with the claims file are records dated from May to October 2002 associated with the award of Social Security Administration (SSA) disability benefits.  All outstanding pertinent treatment records from each of these facilities should be obtained and associated with the claims file.  

Further, an October 2006 VA treatment record reflects that the Veteran presented for evaluation and reconsultation for possible left foot surgery.  He noted that he had recently been started on OMD by a private physician, and felt "appreciably better."  VA treatment records dated in February 2007 reflect that the Veteran was seeing a private chiropractor.  

As regards his claim for a TDIU, the Veteran has reported in several VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployabilty, that he is receiving disability retirement benefits.  It is not clear the source of such benefits, and the Board points out that records regarding the Veteran's award of SSA disability benefits have already been associated with the claims file.  Further, a September 2004 VA treatment record reflects that the VAMC had received papers from a life insurance company requesting records in conjunction with a long term disability claim.  On remand, the Veteran should be asked to identify the provider of any disability retirement and/or long-term disability benefits, other than SSA, and to submit any necessary release in order for VA to obtain such records.  

As noted in the introduction, the claim for a rating in excess of 10 percent for left foot metatarsalgia is being referred to the AOJ for appropriate action.  In addition, the claim for compensation pursuant to 38 U.S.C.A. § 1151 is being remanded for additional development and, the claim for a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot, is being remanded for issuance of an SOC.  The Veteran is currently ineligible for a TDIU on a schedular basis because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, given that the aforementioned issues could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for increased ratings and compensation pursuant to 38 U.S.C.A. § 1151, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  After adjudicating the claim for a rating in excess of 10 percent for left foot metatarsalgia, issuing an SOC regarding the claim for a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot, and readjudicating the claim for compensation pursuant to 38 U.S.C.A. § 1151, the AMC/RO should obtain a medical opinion which clearly addresses the question of whether the Veteran's service-connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC as regards the claim for a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Obtain the Veteran's signed consent form, if any, to the VA surgery performed on February 24, 2004 and associate it with the claims file.  All efforts to obtain the form should be documented in the claims file.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities and/or related to his February 2004 surgery.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any outstanding pertinent treatment records from the Chicago VAMC (to include the Crown Point Outpatient Clinic (OPC)), to include (a) any gastroenterology/ERCP note signed by the physician who performed the June 2, 2005 ERCP and stent removal, (b) all records dated between July 2007 and July 2008, including any operative report regarding the July 18, 2007 left foot surgery, and (c) all records dated since April 2009.  A specific request should also be made for all outstanding pertinent treatment records from (a) LaPorte Hospital, dated in February 2004, (b) UIC, dated since February 2004, (c) the private physician referenced during VA treatment in October 2006, and (d) the private chiropractor referenced during VA treatment in February 2007.  

4.  Ask the Veteran to identify the provider of any disability retirement and/or long-term disability benefits, other than SSA, and to submit any necessary release(s) in order for VA to obtain records pertaining to these benefits.  The AMC/RO should obtain and associate the claims file any such records which are adequately identified and for which the Veteran submits the required releases.  

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to evaluate the claim for compensation pursuant to 38 U.S.C.A. § 1151.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment, including surgery, in February 2004, to include, but not limited to scar impairment, mental health impairment, "shakes", and/or difficulties with digestion.  If so, he or she should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and whether the February 2004 surgery was performed without the Veteran's informed consent.  The examiner is advised that, whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After all available records have been associated with the claims file, and after adjudicating the claim for a rating in excess of 10 percent for left foot metatarsalgia, issuing an SOC regarding the claim for a rating in excess of 30 percent for gunshot wound residuals with retained metallic foreign body, left foot, and readjudicating the claim for compensation pursuant to 38 U.S.C.A. § 1151, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



